 

Exhibit 10.2

 

Prepared by: Christopher L. Pennington, Esq.

 

Tax Map Reference. (N.J.S.A. __________________) Town of Secaucus

 

Block No. 57, Lot No.3

 

ASSIGNMENT OF GROUND LEASE,
GENERAL ASSIGNMENT AND BILL OF SALE

 

THIS ASSIGNMENT OF GROUND LEASE, GENERAL ASSIGNMENT AND BILL OF SALE (the
“General Assignment and Bill of Sale”) is made as of the 20th day of May, 2014
by TRINITY PLACE HOLDINGS INC., a Delaware corporation (“Seller” or “Assignor”),
successor-by-merger to Syms Corp., having an address at 1 Syms Way, Secaucus,
New Jersey 07094 to ASG EQUITIES SECAUCUS LLC, a Delaware limited liability
company, having an address at c/o 22 Cortland Street, 5th Floor, New York, New
York 10007 (“Purchaser” or “Assignee”). This General Assignment and Bill of Sale
amends, restates and supersedes that certain General Assignment and Bill of Sale
dated March 24, 2014.

 

KNOW ALL BY THESE PRESENTS:

 

1.          General Assignment and Bill of Sale.

 

Seller, for and in consideration of the sum of (i) Twenty Nine Million
($29,000,000) Dollars (the “Purchase Price”) and (ii) delivery of a letter of
credit for the benefit of Seller in the amount of Four Million Seventeen
Thousand ($4,017,000) Dollars to be posted no later than March 31, 2014 as
security for Seller’s obligations under proofs of claim 2662 and 2692 filed by
U.S. Bank National Association in the United States Bankruptcy Court for the
District of Delaware (the “ASG Letter of Credit”) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby bargain, sell, grant, transfer, assign, and convey to Purchaser, its
successors and assigns all right, title and interest of Seller in and to:

 

a.           The building, parking areas, and other structures and improvements
(collectively, the “Improvements”) located on the real property known as 1 Syms
Way, Secaucus, New Jersey, more particularly described on Exhibit A attached
hereto (the “Property”), which conveyance shall expressly include all of
Seller’s right, title and interest, if any, in and to such real property;

 

b.           All fixtures of every nature and description, if any, owned by
Seller and located on the Property as of the date hereof, including, but not
limited to, all heating, ventilation and air-conditioning equipment, electrical
facilities and other building services equipment and machinery, plus all tools,
furnishings, supplies and other tangible property owned by Seller in, on,
attached to, appurtenant to and used in the operation or maintenance of the
Improvements but expressly excluding all computers, servers, routers, cables,
printers, computer equipment and all other types of IT equipment (all of the
property herein described are hereinafter referred to collectively as the
“Personal Property”). It is understood and agreed that the assignment of the
Personal Property is without consideration; and

 

1

 

 

c.           Seller’s interest, if any, in and to any guarantees, licenses,
approvals, certificates, permits and warranties relating to the Property, to the
extent assignable without consent (collectively, the “Intangible Property”); and

 

d.           Severance Lease No. 5, dated as of April 20, 1977, between 99
Hudson TIC II LLC (herein referred to as “Landlord”) as successor in interest to
First Pennsylvania Bank, N.A., as landlord, and Hartz Mountain Metropolitan, a
New Jersey general partnership (“Hartz Mountain”), as tenant, with respect to
the premises located at 1 Emerson Lane, a/k/a 1 Syms Way, Secaucus, New Jersey
(the “Lease”), a memorandum of the Lease having been recorded in Deed book 3279
at page 93, et seq., the tenant’s interest in said Lease having been assigned by
Assignment and Assumption of Ground Lease dated October 5, 1982 by and between
Hartz Mountain Metropolitan and Archlane Corporation N.V. recorded October 7,
1982 in Deed Book 3359, page 941 and by Assignment and Assumption of Ground
Lease dated May 8, 1986 by and between Archlane Corporation N.V. and Syms Corp.,
recorded May 18, 1986 in Deed Book 3558, page 202 (herein the “Ground Lease”), a
copy of which Ground Lease is attached hereto as Exhibit B.

 

TO HAVE AND TO HOLD the Improvements, Personal Property, Intangible Property,
Ground Lease (collectively, the “Purchased Property”) unto Purchaser, its
successors and assigns, forever.

 

2.          Assumption.

 

Purchaser accepts the foregoing assignment. Purchaser assumes and agrees to be
bound by and to perform and observe all of the obligations, covenants, terms and
conditions to be performed or observed under the hereby assigned Purchased
Property in respect of the period from and after the date hereof.

 

3.          Acceptance of Property.

 

Purchaser hereby accepts the Purchased Property, without recourse, on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS” CONDITION AND BASIS and acknowledges that except
as provided herein, the Purchased Property has been assigned, conveyed and
transferred hereunder without any representation or warranty by Seller
whatsoever (express or implied) and, to the extent permitted by applicable law,
Purchaser expressly disclaims any representation or warranty implied by law,
including, without limitation, any representation or warranty as to
merchantability or fitness for any particular purpose.

 

Assignor represents and warrants that as of the execution and delivery of this
General Assignment and Bill of Sale (i) the Ground Lease is in full force and
effect and Assignor has performed all of its obligations under the Ground Lease
through the date hereof, (ii) there are no leases, subleases, licenses and other
occupancy agreements in effect or which will be binding upon Assignor, the
Purchased Property or the Property, (iii) there are no service contracts
affecting the Assignor, the Purchased Property or the Property which will be
binding upon the Assignee or the Property, (iv) the real estate taxes with
respect to the Ground Lease, the Improvements and the Property have been paid
and are current through the date hereof; and (v) that the Purchased Property is
free of all liens and encumbrances.

 

2

 

 

4.          Counterpart Copies.

 

This General Assignment and Bill of Sale may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this General
Assignment and Bill of Sale.

 

5.          Order.

 

A copy of the Order of the United Stated Bankruptcy Court authorizing the
execution and delivery of this General Assignment and Bill of Sale (the “Order”)
is annexed hereto as Exhibit C.

 

6.          Earnest Money Deposit. Seller and Purchaser acknowledge and agree
that (i) Purchaser has deposited the sum of Six Million Fifty Thousand and
00/100 Dollars ($6,050,000.00) (together with any interest earned thereon, the
“Deposit”) with Riverside Abstract LLC (“Escrow Holder”) by wire transfer of
immediately available funds to the account designated by Escrow Holder, which
sum is being held by Escrow Holder in escrow pursuant to a separate agreement
between Seller, Purchaser and Escrow Holder, and (ii) upon entry of, and in
accordance with, the Order the Deposit and the balance of the Purchase Price
(over and above the Deposit) shall be paid to or as directed by Seller by wire
transfer of immediately available funds as designated by Seller. If the United
States Bankruptcy Court makes a final determination not to approve the
assumption, assignment and sale of the Purchased Property to Purchaser, (i) the
Deposit shall be returned to Purchaser promptly (within two business days)
thereafter (and the parties shall jointly instruct Escrow Holder to promptly
return the Deposit to Purchaser) and (ii) Seller shall immediately return the
ASG Letter of Credit to Purchaser which ASG Letter of Credit shall immediately
be cancelled and withdrawn, whereupon this General Assignment and Bill of Sale
shall be deemed terminated and of no further force and effect. IN THE EVENT THAT
BUYER SHALL DEFAULT IN ITS OBLIGATION TO PAY THE BALANCE OF THE PURCHASE PRICE
IN ACCORDANCE WITH THE TERMS HEREOF AND OF THE ORDER, BUYER AND SELLER AGREE
THAT THE DAMAGES THAT SELLER SHALL SUSTAIN AS A RESULT THEREOF SHALL BE
SUBSTANTIAL AND SHALL BE DIFFICULT TO ASCERTAIN. BUYER AND SELLER THEREFORE
AGREE THAT IF BUYER FAILS TO PAY THE BALANCE OF THE PURCHASE PRICE IN ACCORDANCE
WITH THE TERMS HEREOF AND OF THE ORDER, SELLER’S SOLE AND EXCLUSIVE REMEDY WITH
RESPECT TO BUYER’S FAILURE TO PAY THE BALANCE OF THE PURCHASE PRICE IN
ACCORDANCE WITH THE TERMS HEREOF AND OF THE ORDER SHALL BE TO RECEIVE AS
LIQUIDATED DAMAGES THE ENTIRE DEPOSIT FROM ESCROW HOLDER (AND THE PARTIES SHALL
JOINTLY INSTRUCT ESCROW HOLDER TO PROMPTLY DELIVER THE DEPOSIT TO SELLER), AND
THEREAFTER NEITHER BUYER NOR SELLER SHALL HAVE ANY FURTHER LIABILITY OR
OBLIGATION TO THE OTHER.

 

[Signatures on following pages]

 

3

 

 

IN WITNESS WHEREOF, the Seller and Purchaser have caused this General Assignment
and Bill of Sale to be executed as of the date first written above.

 

  SELLER:       TRINITY PLACE HOLDINGS, INC.       By: /s/ Matthew Messinger    
  PURCHASER:       ASG EQUITIES SECAUCUS LLC       By: /s/ Raymond Gindi    
Raymond Gindi     Authorized Signatory

 

4

 

 

STATE OF DLEAWARE )     ) ss. COUNTY OF NEW CASTLE )  

 

BE IT REMEMBERED, that on this 8th day of April, 2014, before me, the
subscriber, personally appeared Matthew Messinger, who, I am satisfied is the
person who signed the within Instrument as the Chief Operating Officer of
Trinity Place Holdings, Inc., a Delaware corporation; and I having first made
known to him the contents thereof, he thereupon acknowledged that he signed and
delivered the within instrument as such officer aforesaid; that the within
instrument is the voluntary act and deed of the corporation, made by virtue of
authority from its board of directors.

 

  /s/ Donald Nelson Isher     NOTARY PUBLIC           My Commission Expires:
October 23, 2016  

 

5

 

 

STATE OF NEW YORK )     ) ss. COUNTY OF NEW YORK )  

 

BE IT REMEMBERED, that on this 8th day of April, 2014, before me, the
subscriber, personally appeared Raymond Gindi, who, I am satisfied is the person
who signed the within Instrument as the Authorized Signatory of ASG Equities
Secaucus LLC, a Delaware limited liability company; and I having first made
known to him/her the contents thereof, he/she thereupon acknowledged that he/she
signed and delivered the within instrument as such officer aforesaid; that the
within instrument is the voluntary act and deed of the limited liability
company, made by virtue of authority from its members.

 



  /s/ Antoinette M. Coloreo   NOTARY PUBLIC OF STATE OF NEW JERSEY          

My Commission Expires: ANTOINETTE MARIE COLOREO

Notary Public, State of New York
No. 01CO61914107
Qualified in Kings County
Commission Expires September 29, 2016



 





6

 

 

Exhibit A
[Legal Description]

 

[tex10-2pg7.jpg]

 

7

 

 

Exhibit B
[Ground Lease]

 

8

 

 

Exhibit C
[Copy of Order]

 

9

 

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

In re:

 

FILENE’S BASEMENT, LLC, et al.,1

 

Reorganized Debtors.

)
)

)
)
)
)
)
)
)
)

 

Chapter 11

 

Case No. 11-13511 (KJC)

 

Jointly Administered

 

Ref. Docket Nos. 2864, 2891, 2901, 2902

 

ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 363 AND 365
AND FED. R. BANKR. P. 9019, THE PLAN AND CONFIRMATION
ORDER (I) APPROVING SETTLEMENT (II) AUTHORIZING
ASSUMPTION AND ASSIGNMENT OF UNEXPIRED LEASE OF
NON-RESIDENTIAL REAL PROPERTY LOCATED AT ONE SYMS WAY,
SECAUCUS, NEW JERSEY AND (III) GRANTING RELATED RELIEF

 

Upon the Reorganized Debtors’ Motion for an Order (i) Approving Settlement (ii)
Authorizing Assumption and Assignment of Unexpired Lease of Non-Residential Real
Property Located at One Syms Way, Secaucus, New Jersey and (iii) Granting
Related Relief (the “Motion”), pursuant to Bankruptcy Code2 sections 105, 363
and 365, and Bankruptcy Rules 6004, 6006 and 9019 authorizing Trinity Place
Holdings, Inc. f/k/a Syms Corp. (“Syms”) to enter into a settlement that
includes, inter alia, the assumption, assignment, and sale to ASG Equities
Secaucus LLC (the “Assignee”) of that certain unexpired lease of non-residential
real property located at One Syms Way, Secaucus, New Jersey (the “Secaucus
Property”), known as Severance Lease No. 5, dated as of April 20, 1977, between
99 Hudson TIC II LLC (“Landlord”) as successor-in-interest to First Pennsylvania
Bank NA, as landlord and Hartz Mountain Metropolitan, a New Jersey general
partnership, as tenant, with respect to the premises located at 1 Emerson Lane,
a/k/a 1 Syms Way, Secaucus, New Jersey, (the “Lease”),3 and of Syms’ related
leasehold improvement interests thereon (collectively with the Lease, the
“Leasehold Interests”); and due and sufficient notice of the Motion having been
given under the particular circumstances; and it appearing that no other or
further notice need be provided; and it appearing that the relief requested by
the Motion is the result of good faith, arms’ length negotiations between Syms
and Assignee, and satisfies Syms’ business judgment that it is in the best
interests of Syms, its creditors, and other parties in interest; and after due
deliberation thereon; and sufficient cause appearing therefor, it is hereby

 



--------------------------------------------------------------------------------





1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene's Basement, LLC (8277), Trinity
Place Holdings, Inc. f/k/a Syms Corp. (5228), Syms Clothing, Inc. (3869), and
Syms Advertising Inc. (5234).

 

2Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Motion.



 

 

 

 

FOUND, ORDERED, ADJUDGED, AND DECREED that:

 

1.          The Motion is GRANTED as set forth herein.

 

2.          The settlement is approved pursuant to Bankruptcy Rule 9019.

 

3.          Pursuant to Bankruptcy Code section 365, the assumption of the Lease
by Syms is hereby approved and authorized, the requirements of Bankruptcy Code
section 365(b)(1) with respect thereto are hereby deemed satisfied, and the sale
of the Leasehold Interests pursuant to the Plan (sections VII.G and IX.A) and
Confirmation Order (paragraphs 18, 28, 30, and 49) is also approved and
authorized.

 



--------------------------------------------------------------------------------



3A memorandum of the Lease having been recorded in Deed book 3279 at page 93, et
seq., the tenant’s interest in said Lease having been assigned by Assignment and
Assumption of Ground Lease dated October 5, 1982 by and between Hartz Mountain
Metropolitan (assignor) and Archlane Corporation N.V. (assignee) recorded
October 7, 1982 in Deed Book 3359, page 941 and by Assignment and Assumption of
Ground Lease dated May 8, 1986 by and between Archlane Corporation N.V. (seller)
and Syms Corp. (purchaser), recorded May 18, 1986 in Deed Book 3558, page 202.

 



2

 

 

4.          Upon entry of this Order, Syms is hereby authorized, ordered and
directed, pursuant to Bankruptcy Code section 365(f), as well as the Plan and
the Confirmation Order, to assign the Lease to Assignee, as more fully set forth
in that certain Assignment of Ground Lease, General Assignment and Bill of Sale
in the form annexed hereto as Exhibit A (herein the “General Assignment”), such
assignment of the Lease to be effective upon Syms’s receipt of (i)
$29,000,000.00 and (ii) a letter of credit in the amount of $4,017,000.00 for
the benefit of Syms (the “ASG Letter of Credit”) as security for Syms’s
obligations, if any, in respect of the cure amounts asserted by Hartz as set
forth in proofs of claim 2662 and 2692 filed by U.S. Bank National Association
in the total amount of $4,017,000.00 (the “Hartz Cure Dispute Claims”) from
Assignee (herein the “Assignment Payment”), which Assignment Payment shall be
made at the closing which shall occur on the date this Order is entered, unless
the date of closing is extended by mutual agreement of Syms and Assignee (the
“Closing Date”).

 

5.          On the Closing Date, and contemporaneous with the receipt of the
Assignment Payment, the $1,250,000.00 held in a reserve account by Syms in
connection with the Cure Dispute shall be released to Syms and Syms shall have
no further obligation to reserve any funds or other security related to the Cure
Dispute. In connection with the ASG Letter of Credit, ASG will indemnify Syms
for its obligations, if any, under the Cure Dispute and will have sole authority
in its absolute discretion to control, defend and settle the Hartz Cure Dispute
Claims.

 

6.          Other than the Cure Dispute, which shall be satisfied, if at all,
solely and exclusively by the ASG Letter of Credit, as of the date hereof, there
is no: (i) monetary default under the Lease requiring cure, or adequate
assurance of cure, within the meaning of Bankruptcy Code section 365(b)(1)(A);
(ii) nonmonetary default under the Lease; (iii) actual pecuniary loss from a
monetary default under the Lease as to any party requiring compensation, or
adequate assurance of compensation, pursuant to Bankruptcy Code section
365(b)(1)(B); and (iv) event or condition which, with the passage of time or
giving of notice, or both, would constitute a monetary or nonmonetary default.
Landlord and any of its successors and assigns are hereby estopped from
asserting any claims arising from or related to the Cure Dispute as a default
against Assignee.

 

3

 

 

7.          The Lease is valid, binding, and in full force and effect in
accordance with its terms and without any default thereunder, other than any
defaults related to the Cure Dispute, as of and including the date hereof. Syms
represents and warrants that it shall not enter into, and there currently are no
subleases, licenses or occupancy agreements in effect with respect to the
premises that are the subject of the Lease other than the Lease, and that it
shall not enter into, and that there currently are no, service contracts or
agreements with respect to said premises or the Lease that will be binding upon
the Assignee. Syms shall also continue to operate the premises in accordance
with the terms of the Lease from the date of entry of this Order through the
Closing Date.

 

8.          Upon the assignment of the Lease to Assignee, Assignee shall be
deemed to be substituted for Syms as a party to the Lease and, with the
exception of the Cure Dispute, Syms shall be relieved, pursuant to BanIcruptcy
Code section 365, from any liability or obligations arising under or related to
the Lease.

 

9.          Except with respect to the obligations under this Order and the
General Assignment, upon receipt of the Assignment Payment by Syms, Assignee and
its affiliates, subsidiaries, shareholders, members, successors, assigns,
agents, employees, directors, officers, and/or representatives (the “ASG
Entities”) shall in no way have any liability to Syms, the Reorganized Debtors,
or their affiliates, subsidiaries, shareholders, members, successors, assigns,
agents, employees, directors, officers, and/or representatives (“Syms Parties”)
for or in connection with any and all claims, causes of action, or other rights
or remedies the Syms Parties had, have or may have arising from or relating to,
in any manner whatsoever, the Lease, the Leasehold Interest, the Motion, the
Cure Dispute, or Syms’ motion for a Bankruptcy Rule 2004 examination of Hartz
and Landlord (the “2004 Motion”) (Dkt. No. 2802), filed on February 10, 2014,
including but not limited to those certain additional discovery requests,
demands for admissions and deposition notices dated February 28, 2014 or the
purported subject matter thereof (collectively the “Claims”), which Claims are
hereby waived and released with prejudice as to any and all of the ASG Entities.

 

4

 

 

10.         Upon receipt of the Assignment Payment by Syms, the Reorganized
Debtors shall release Hartz and Landlord solely with respect to claims sought to
be investigated in the 2004 Motion.

 

11.         Except with respect to the obligations under this Order and the
General Assignment, the Syms Parties shall in no way have any liability to the
ASG Entities for or in connection with any and all claims, causes of action, or
other rights or remedies the ASG Parties had, have or may have arising from or
relating to, in any manner whatsoever, the Lease, the Leasehold Interests, the
Motion, the Cure Dispute, or the Claims, which Claims are hereby waived and
released with prejudice as to any and all of the Syms Parties.

 

12.         Assignee shall make available to Syms and Syms shall have the right,
at Closing to enter into a short term lease agreement, for a term through and no
later than three weeks from the Closing Date (the “Termination Date”), in the
form annexed hereto as Exhibit B (herein the “Short Term Lease Agreement”) for
office space in the Secaucus Property rent free, other than cost and expense for
Syms’ electricity, water, HVAC and insurance (herein the “Expenses”), as more
particularly provided in the Short Term Lease Agreement; in the event Syms does
not vacate and surrender the premises on the Termination Date, Syms shall be
deemed a holdover at sufferance and may be evicted by the Assignee under the
Short Term Lease; in the event of any such holdover, Syms shall be obligated to
pay holdover rental of $6,000.00 per day, plus Expenses for each day of any such
holdover.

 

5

 

 

13.         Pursuant to Bankruptcy Code sections 363(b) and 363(f), upon
remittance of the Assignment Payment, Syms’ right, title, and interest in the
Lease and the Leasehold Interests shall be transferred to Assignee free and
clear of all liens, claims and encumbrances (collectively, the “Liens”), with
all such Liens to attach to the cash proceeds of the sale of the Lease and the
Leasehold Interests to Assignee in the order of their priority, with the same
validity, force, and effect which they had as against the Lease and the
Leasehold Interests immediately before such transfer, subject to any claims and
defenses Syms’ may possess with respect thereto.

 

14.         Consummation of the transaction contemplated by the Motion, under
the General Assignment, and hereunder reflects the product of arm’s length
negotiations between Syms and Assignee without collusion, and in good faith, as
that term is used in Bankruptcy Code section 363(m), and accordingly, the
reversal or modification on appeal of the authorization provided herein to
consummate the sale of the Lease and the Leasehold Interests shall not affect
the validity of the sale to Assignee, unless such authorization is duly stayed
pending such appeal. The Assignee is a good faith assignee and a purchaser in
good faith, within the meaning of Bankruptcy Code section 363(m), of the Lease
and the Leasehold Interests, and is, and shall be, entitled to all of the
protections afforded by such section and in accordance therewith. Neither Syms
nor Assignee has engaged in any conduct that would cause or permit the General
Assignment to be avoidable under Bankruptcy Code section 363(n).

 

6

 

 

15.         Pursuant to paragraph 18 of the Findings of Fact, Conclusions of Law
and Order Confirming the Modified Second Amended Joint Chapter 11 Plan of
Reorganization of Syms Corp. and its Subsidiaries, and section 1146(a) of the
Bankruptcy Code, no document recording tax, stamp tax, real estate transfer tax,
mortgage recording tax, Uniform Commercial Code filing or recording tax or other
similar tax or governmental assessment shall be due and owing on account of the
assignment of the Leasehold Interests or the Secaucus Property, and the
appropriate state or local governmental officials or agents are directed to
forego the collection of any such tax or governmental assessment and to accept
for filing and recordation any instrument or other document related to the
Secaucus Property without payment of any such tax or local assessment; provided,
however, that Syms and Assignee shall execute and deliver any other and further
documents that may be required in connection with the assumption and assignment
of the Lease and sale of the Leasehold Interests to comply with applicable state
law at no cost to Syms. For the avoidance of doubt, the provisions of N.J.S.A.
54:50-38 are waived or inapplicable to the Assignment of Lease contemplated by
this Order.

 

16.         The terms and conditions of this Order shall be effective
immediately upon entry and shall not be subject to the stay provisions contained
in Bankruptcy Rule 6006 and, to the extent applicable, Bankruptcy Rule 6004.

 

17.         The Court shall retain jurisdiction with respect to any dispute
arising from or relating to the interpretation and implementation of this Order.

 

Dated: Wilmington, Delaware       April __, 2014                     Honorable
Kevin J. Carey     UNITED STATES BANKRUPTCY JUDGE

 

7

 

 

EXHIBIT A

 

[General Assignment]

 

 

 

 

EXHIBIT B

 

[Short Term Lease Agreement]

 

 

 

 

SHORT TERM LEASE AGREEMENT

 

THIS SHORT TERM LEASE AGREEMENT (this “Lease”) is made as of the ____ day of
March, 2014, between ASG EQUITIES SECAUCUS LLC, a Delaware limited liability
company (“Landlord”), having an address at c/o 22 Cortland Street, 5th Floor,
New York, New York 10007, and TRINITY PLACE HOLDINGS INC., a Delaware
corporation (“Tenant”), successor-by-merger to Syms Corp., having an address c/o
1 Syms Way, Secaucus, New Jersey 07094.

 

WITNESSETH:

 

WHEREAS, Landlord purchased from Tenant, among other interests, Tenant’s (a)
leasehold estate and interest in and to the real property commonly known as 1
Syms Way, Secaucus, New Jersey (the “Land”) pursuant to the terms of that
certain Ground Lease described in Exhibit “B” attached hereto (the “Ground
Lease”), together with all of the tenant’s right, title and interest in, to and
under the Ground Lease; and (b) interest in the buildings, parking area and
other structures and improvements located on the Land (the “Improvements”).

 

WHEREAS, Tenant desires, from and after the date hereof and through the
expiration of the Term (as defined herein), to lease from Landlord those certain
portions of the building located on the Land (herein the “Building”) for
administrative and office use, which portions of the Building are more
particularly shown as cross-hatched on Exhibit A attached hereto and made a part
hereof (collectively, the “Demised Premises”).

 

WHEREAS, Landlord and Tenant desire to enter into this Lease to confirm their
agreement with respect to Landlord granting to Tenant a short term lease for use
and occupancy of the Demised Premises, all in accordance with the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of Landlord and Tenant, and intending
to be legally bound hereby, Tenant and Landlord agree as follows:

 

1.          Lease; Term. Subject to the terms and conditions set forth in this
Lease, Landlord agrees to lease to Tenant and Tenant agrees to hire from
Landlord, the Demised Premises. The term of this Lease (the “Term”) shall
commence on the date hereof (the “Commencement Date”) and, shall terminate on
the date that is three (3) weeks after the Closing Date (as defined in Order
Pursuant to 11 U.S.C. §§ 105(a) and 365 and Fed. R. Bankrp. P. 9019, The Plan
and Confirmation Order (I) Approving Settlement, (II) Authorizing Assumption and
Assignment of Unexpired Lease of Non-Residential Real Property Located at One
Syms Way, Secaucus, New Jersey and (III) Granting Related Relief) (the “Fixed
Termination Date”), or upon such earlier date upon which the Term of this Lease
shall expire, be canceled or be terminated pursuant to any of the conditions or
covenants of this Lease or pursuant to law (the date upon which this Lease
actually terminates pursuant to the terms hereof, being hereinafter referred to
as the “Termination Date”). Subject to the terms and conditions set forth
herein, Tenant shall have the right to surrender the Demised Premises to
Landlord prior to the Fixed Termination Date by providing Landlord with notice
(“Termination Notice”) thereof not less than five (5) Business Days (as
hereinafter defined) prior to the date that Tenant actually surrenders the
Demised Premises to Landlord. The Termination Notice shall designate the
Termination Date, which date shall in no event be later than the Fixed
Termination Date, and upon such designated Termination Date, Tenant shall vacate
and surrender the Demised Premises in accordance with the terms hereof and all
of the parties rights and obligations hereunder shall terminate, except for
those rights and obligations which expressly survive termination hereof. As used
in this Lease the term “Business Day” shall mean all days except Saturdays,
Sundays and days observed by the federal or New Jersey state government as legal
holidays when government offices are closed.

 

 

 

 

2.          Use of Demised Premises; Access. Tenant may use and occupy the
Demised Premises for administrative and general offices purposes in connection
with the operation of Tenant’s business, and for such other customary and
attendant uses as are reasonably related thereto (including, but not limited to,
the parking of motor vehicles within the Parking Areas (as hereinafter
defined)), and for no other purpose or use. Tenant shall have access to the
Demised Premises twenty-four (24) hours per day, every day during the Term,
subject to casualty, condemnation, and force majeure. So long as Tenant is not
in default under this Lease beyond any applicable notice and grace periods
provided herein, Tenant and its subtenants and concessionaires, and their
respective officers, employees, agents, customers and invitees, shall have the
non-exclusive right, in common with Landlord and all others to whom Landlord has
granted or may hereafter grant such right, but subject to the Rules and
Regulations, to use the portions of the parking area shown on Exhibit A (the
“Parking Area”).

 

3.          Services; Electricity; Signage.

 

(a)          Landlord shall supply the Demised Premises, 24 hours a day, seven
(7) days a week, with (i) heating, ventilation and air-conditioning (“HVAC”), to
the extent and in the capacity currently serving the Demised Premises, when
seasonably required, and (ii) electricity for the operation of lighting fixtures
and ordinary office equipment, to the extent and in the capacity currently
serving the Demised Premises (the services described in the foregoing
subsections (a)(i) and (a)(ii) being referred to herein as the “Services”).
Tenant shall pay the reasonable charges imposed by Landlord for any Services
provided to the Demised Premises within ten (10) Business Days of being billed
therefor. The reasonable charges imposed by Landlord shall reflect the actual
out-of-pocket expense incurred by Landlord (x) for such Services from third
party providers, such as an electric utility company or energy supply company,
and (y) for any repairs to or replacements of equipment and/or facilities
reasonably necessary to provide such Services, unless and to the extent such
repairs or replacements of equipment and/or facilities are required as a result
of the deliberate or negligent acts of Landlord or its agents, contractors,
vendors or invitees, in which case such costs to repair or replace shall be
borne solely by Landlord; provided, however, in a case where the repairs or
replacements are reasonably necessary to provide any such Services and the cost
of such repairs or replacements are rightfully chargeable to Tenant under this
Section 3(a), Landlord will notify Tenant of the need for such repair or
replacement and, from and after the date of such notification, Tenant shall have
the right to waive Tenant’s right to such Services and, in the event of such
waiver, Tenant shall release Landlord from its obligation of providing such
Services.

 

2

 

 

(b)          Subject to and without limiting the provisions of this Section
3(b), Landlord, at Landlord’s option, in its sole discretion, may measure
Tenant’s demand for and consumption of electricity in the Demised Premises using
a submeter or submeters installed and maintained by Landlord at Landlord’s cost.
Tenant shall pay to Landlord an amount (the “Electricity Additional Rent”) equal
to one hundred percent (100%) of the product obtained by multiplying (x) the
Average Cost per Kilowatt Hour, by (y) the number of kilowatt hours of
electricity used in the Demised Premises for the applicable billing period, as
registered on the submeter or submeters for the Demised Premises, without markup
by Landlord. Landlord shall give Tenant an invoice for the Electricity
Additional Rent from time to time. The term “Average Cost per Kilowatt Hour”
shall mean, with respect to any particular period, the quotient obtained by
dividing (x) the aggregate charge imposed by the Utility Company on Landlord for
the electricity supplied to the Building for such period (including the
aggregate charge imposed for making available electricity that satisfies the
Building’s peak demand for electricity during such period), by (y) the number of
kilowatt Hours of electricity used in the Building during such period, as
reflected on the electric meter or meters for the Building. The term “Utility
Company” shall mean, collectively, the local electrical energy distribution
company and the competitive energy provider with which Landlord have made
arrangements to obtain electric service for the Building.

 

(c)          Tenant shall contract with and pay directly to the service provider
for any telephone and cable service, provided that access by any third party
service provider to the Demised Premises and the Building shall be subject to
the reasonable approval of, and coordinated through, Landlord and the building
manager. Any service provider for telephone and cable service serving the
Demised Premises as of the date hereof shall be deemed approved by Landlord and
the building manager.

 

4.          Requirements of Law/Ground Lease. Tenant, at Tenant’s sole cost and
expense, shall, solely with respect to the nature of its occupancy, use and
enjoyment of the Demised Premises, comply with all present and future laws,
rules, orders, regulations, statutes and codes, extraordinary as well as
ordinary, of all governmental authorities now existing or hereafter created, and
of any and all of their departments and bureaus, and of any applicable fire
rating bureau or other body exercising similar functions (“Requirements”),
affecting the Land, Building or the maintenance, use or occupation thereof,
which are applicable to the Demised Premises and/or the use thereof.

 

5.          Insurance and Indemnity. Tenant shall obtain and keep in full force
and effect (i) policies of commercial general public liability insurance and
property damage insurance, with a broad form contractual liability endorsement
with Tenant named as the insured thereunder, and Landlord, Landlord’s ground
lessor and any mortgagees of which Landlord shall give Tenant notice named as
additional insureds thereunder, in such form, with a company, for a period and
in such amounts as Landlord may reasonably approve, and (ii) a policy of
worker’s compensation insurance (covering all persons to be employed by Tenant)
with statutory limits. Tenant shall furnish to Landlord certificates of the
commercial general liability and property damage insurance and the worker’s
compensation insurance on or prior to the Commencement Date. Tenant shall
indemnify, defend and hold Landlord harmless against (i) all claims of whatever
nature against Landlord arising from any act, omission or negligence by Tenant,
Tenant’s employees, contractors, subcontractors, Tenants and agents in or about
the Demised Premises, and (ii) all claims against Landlord arising from any
accident, injury or damage to property or persons occurring in or about the
Demised Premises; provided, however, Tenant shall not be required to indemnify,
defend and hold Landlord harmless against any claims caused by or resulting
solely from Landlord’s, Landlord’s employees, contractors, subcontractors and
agents negligence or Landlord’s, Landlord’s employees, contractors,
subcontractors and agents intentional misconduct. Landlord shall obtain and keep
in full force and effect policies of insurance in such form and such amounts as
are customarily carried for property of this size, location, use and value.
Neither the foregoing indemnification nor any other provision in this Lease
shall serve to waive or otherwise limit Tenant’s right or ability to pursue any
and all remedies available to Tenant against Landlord, Landlord’s employees,
contractors, subcontractors and agent and/or Superior Lessor (as hereinafter
defined) arising from this Lease.

 

3

 

 

Neither Landlord nor any lessor under the Ground Lease (herein “Superior
Lessor”) shall be liable or responsible for, and Tenant hereby releases Landlord
and each Superior Lessor from, all liability and responsibility to Tenant and
any person claiming by, through or under Tenant, by way of subrogation, for any
injury, loss or damage to any person or property in or around the Demised
Premises or to Tenant’s business irrespective of the cause of such injury, loss
or damage, and Tenant shall require its insurers to include in all of Tenant’s
insurance policies which could give rise to a right of subrogation against
Landlord or any Superior Lessor a clause or endorsement whereby the insurer
waives any rights of subrogation against Landlord and such Superior Lessors or
permits the insured, prior to any loss, to agree with a third party to waive any
claim it may have against said third party without invalidating the coverage
under the insurance policy.

 

6.          Access. Landlord and Landlord’s agents have the right, throughout
the Term, upon twenty-four (24) hours’ prior written notice to Tenant, to enter
the Demised Premises during normal business hours to examine the same, to show
the same to prospective purchasers, mortgagees or lessees of the Building or any
space therein, and to make such repairs as are necessary to the Demised Premises
or any other portion of the Building, at Landlord’s sole cost and expense.

 

7.          Default and Termination. In addition to any and all other rights or
remedies provided in this Lease or which Landlord or Tenant may have at law, in
equity, or otherwise, if Tenant fails to comply with any obligation imposed upon
Tenant hereunder within any time period required (time being of the essence of
all such time periods), the same shall be a default hereunder and Landlord shall
have the right, after five (5) Business Days’ notice to Tenant for any such
non-compliance and Tenant’s failure to remedy the same within such five (5)
Business Day period (or if such non-compliance is not monetary and cannot be
remedied within such five (5) Business Day period, Tenant’s failure to commence
to cure such non-compliance within such period and to thereafter diligently
pursue such cure to completion, provided that in all events such cure shall be
completed within thirty (30) days), to terminate this Lease at any time
thereafter on notice to Tenant, and this Lease and the Term and all of Tenant’s
rights under this Lease shall expire and terminate upon the date of such notice
and Tenant shall immediately quit and surrender the Demised Premises to
Landlord, but Tenant shall nonetheless remain liable for all of Tenant’s
obligations hereunder. In addition to and not by way of limitation of Landlord’s
other rights and remedies, in the event Tenant fails to surrender the Premises
in accordance with the terms of this Agreement, Tenant hereby agrees to subject
itself to the jurisdiction of the Superior Court of New Jersey, Special Civil
Part - Landlord Tenant Section for the purpose of summary dispossession
proceedings, if Landlord institutes proceedings in such court.

 

4

 

 

8.          End of Term. On or before the Termination Date (but in no event
later than the Fixed Termination Date), Tenant shall quit and surrender to
Landlord the Demised Premises vacant, in the same condition it was in upon the
commencement of this Lease, ordinary wear and tear and damage from casualty or
condemnation excepted and Tenant shall remove therefrom those specific items of
Tenant’s office equipment and furniture which are not included as part of the
personal property which has been sold to Landlord pursuant to that certain
Assignment of Ground Lease, General Assignment and Bill of Sale dated as of the
date hereof between Landlord and Tenant and repair any damage caused by such
removal. If Tenant remains in possession of the Demised Premises after the Fixed
Termination Date or earlier termination of this Lease, Tenant shall be deemed to
be occupying the Demised Premises at the sufferance of Landlord subject to all
of the provisions of this Lease, except that Tenant shall pay to Landlord, in
addition to the charges for the Services and the Electricity Additional Rent,
rent for the Demised Premises in the amount of Six Thousand & 00/100 Dollars
($6,000.00) per day for each day or part thereof that Tenant remains in
possession of all or any portion of the Demised Premises after the Fixed
Termination Date.

 

9.          Broker. Each party hereto covenants, warrants and represents to the
other party that it has had no dealings, conversations or negotiations with any
broker concerning the execution and delivery of this Lease. Each party hereto
agrees to indemnify and hold harmless the other party against and from any
claims for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and disbursements, arising out of its respective representations and warranties
contained in this Section 9 being untrue. The provisions of this Section 9 shall
survive the expiration or earlier termination of the Term hereof.

 

10.         Subordination. This Lease, and all rights of Tenant hereunder, are
and shall be subject and subordinate to all ground leases and underlying leases
of the Land and/or the Building now or hereafter existing and to all mortgages
which may now or hereafter affect the Land and/or Building and/or any of such
leases, whether or not such mortgages or leases shall also cover other lands
and/or buildings, to each and every advance made or hereafter to be made under
such mortgages, and to all renewals, modifications, replacements and extensions
of such leases and such mortgages and spreaders and consolidations of such
mortgages. The provisions of this section shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the mortgagee of
any such mortgage or any of their respective successors in interest may
reasonably request to evidence such subordination; and if Tenant fails to
execute, acknowledge or deliver any such instruments within 10 days after
request therefor, Tenant hereby irrevocably constitutes and appoints Landlord as
Tenant’s attorney-in-fact, coupled with an interest, to execute and deliver any
such instruments for and on behalf of Tenant.

 

5

 

 

11.         Bills and Notices. Except as otherwise provided in this Lease, any
bill, statement, notice or communication which Landlord may desire or be
required to give to Tenant shall be deemed sufficiently given or rendered if in
writing, hand delivered to Tenant, or sent via reputable overnight courier
service such as Federal Express, addressed to Tenant at the Building or at
Tenant’s last known business address at the time of the rendition of such bill
or statement, Attention: Robert J. Dehney, with a copy to (x) Morris, Nichols,
Arsht & Tunnell, LLP, P.O. Box 1347, Wilmington, Delaware, 19899, Attenton
Robert J. Dehney and (y) Lorraine Freedhand, The Freedhand Firm, PLLC, 8118 13th
Avenue, Brooklyn, New York, 11228. Any notice by Tenant to Landlord must be in
writing and served by hand delivery or sent via reputable overnight courier
service such as Federal Express, addressed to Landlord at the address first
hereinabove given or at such other address as Landlord shall designate by
written notice, Attention: Mr. Ezra Sultan, with a copy to Proskauer Rose LLP,
Eleven Times Square, New York, New York 10036, Attention: Jeffrey Horwitz, Esq.
All notices shall be deemed received upon the date of personal delivery if a
Business Day or the first Business Day thereafter, or the first Business Day
after delivery of same to an overnight courier service.

 

12.         Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New Jersey.

 

13.         (a)          Certification. Tenant certifies that: (i) It is not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control; and (ii) It is not engaged in this transaction, directly
or indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity, or nation.

 

(b)          Indemnification. Tenant hereby agrees to defend, indemnify, and
hold harmless Landlord from and against any and all claims, damages, losses,
risks, liabilities, and expenses (including attorney’s fees and costs) arising
from or related to any breach of the foregoing certification.

 

14.         Counterparts; Facsimile. This Lease may be executed in one or more
counterparts and/or via facsimile or PDF signature, all of which shall have the
same force and effect as original signatures, and all of which when taken
together shall constitute one document.

 

Signatures Follow

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

  TENANT:       TRINITY PLACE HOLDINGS INC.,   a Delaware corporation        
By:       Name:     Title:         LANDLORD:       ASG EQUITIES SECAUCUS LLC,  
a Delaware limited liability company         By:       Name:     Title:

 

7

 

 

EXHIBIT A



DEMISED PREMISES

 

[tex10-2pg26.jpg]

 

8

 

 

EXHIBIT B



GROUND LEASE

 

Severance Lease No. 5 between 99 Hudson TIC II LLC, as successor-in-interest to
U.S. Bank, N.A., as successor-by-merger to First Pennsylvania Bank, N.A., as
Trustee under Indenture of Trust designated a Metropolitan Trust Agreement,
dated April 20, 1977 (“First PA”), as landlord, and Hartz Mountain Metropolitan,
a New Jersey partnership, as tenant (“Hartz Mountain”), dated as of April 20,
1997 (as described in that certain Memorandum of Lease for Severance Lease No. 5
between First PA and Hartz Mountain, dated April 20, 1977 and recorded in Deed
Book #3279, Page #93), as assigned by Hartz Mountain to Archlane Corporation
N.V., a Netherlands Antilles corporation (“Archlane”), by an Assignment and
Assumption of Ground Lease, dated October 5, 1982, and recorded in Deed Book
#3359, Page #941, and as further assigned by Archlane to Syms Corp., a New
Jersey corporation (predecessor-by-merger to Trinity Place Holdings, Inc., a
Delaware corporation (“Trinity”), by Assignment and Assumption of Ground Lease,
dated May 8, 1986, and recorded in Deed Book #3558, Page #202, and a further
assigned by Trinity to ASG Equities Secaucus LLC, a Delaware limited liability
company, by Assignment of Ground Lease, General Assignment and Bill of Sale,
dated on or about March 28, 2014, and to be recorded.

 

9

